PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Aguiyi, John, C.
Application No. 16/803,953
Filed: 27 Feb 2020
For ANTI-VENOM VACCINE

:
:
:	DECISION ON PETITION
:
:



This is a decision on a petition pursuant to 37 C.F.R. 
§ 1.182 received on October 22, 2021, seeking the removal of the designated applicant.  

The petition pursuant to 37 C.F.R. § 1.182 seeking the removal of the designated applicant is GRANTED.

Receipt of the associated petition fee is acknowledged.  

The relevant events are as follows:

On February 27, 2020, this application was filed, identifying John C. Aguiyi as the sole inventor.  An Application Data Sheet (ADS) was included on initial deposit, which lists the Applicant as “NATIONAL OFFICE FOR TECHNOLOGY ACQUISITIONS AND PROMOTIONS.”  

On October 2, 2021, Petitioner submitted a corrected/updated ADS which deletes NATIONAL OFFICE FOR TECHNOLOGY ACQUISITIONS AND PROMOTIONS as the Applicant.  

With this petition, Petitioner sets forth:


    PNG
    media_image2.png
    82
    692
    media_image2.png
    Greyscale


It follows that Petitioner does not appear to be in a position to comply with 37 C.F.R. §§ 3.71 and 3.73.

In order to preserve the rights of the parties, the petition is being considered under the provisions of 37 C.F.R. § 1.182.

The petition pursuant to 37 C.F.R. § 1.182 seeking the removal of the designated applicant is granted.  See MPEP § 605.01(II). See also 37 C.F.R. §§ 1.42(a), (b) and (c). 

Office records have been updated to reflect the name of the applicant is the sole inventor.  A corrected filing receipt has been included with this decision.

There is no need for the applicant to respond to this decision.  The Technology Center will not mail a notice of abandonment if no response to this decision is received.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt 



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).